Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 1 of 27      PageID 670



                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                           )
 CATHERINE SANDERS, surviving              )
 spouse of Charles E. Sanders,             )
 deceased, and on behalf of                )
 the wrongful death                        )
 beneficiaries of Charles E.               )
 Sanders,                                  )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )    No. 2:20-cv-02001
                                           )
 ALLENBROOKE NURSING AND                   )
 REHABILITATION CENTER, LLC,               )
 d/b/a ALLENBROOKE NURSING                 )
 AND REHABILITATION CENTER;                )
 AURORA CARES, LLC; DTD HC,                )
 LLC; D&N, LLC; DONALD T.                  )
 DENZ; and NORBERT A. BENNETT,             )
                                           )
       Defendants.                         )
                                           )

                                      ORDER



       This is a health care liability suit alleging a wrongful

 death.   Before the Court is Defendant Allenbrooke Nursing and

 Rehabilitation        Center,   LLC’s     (“Allenbrooke”)    March    6,   2020

 Motion to Compel Arbitration and Stay Proceedings (the “Motion

 to   Compel”).        (ECF   No.   15.)       Plaintiff   Catherine   Sanders

 (“Catherine”     or    “Sanders”),      surviving   spouse   of   Charles    E.

 Sanders, and on behalf of the wrongful death beneficiaries of
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 2 of 27   PageID 671



 Charles E. Sanders, responded on March 17, 2020.          (ECF No. 21.)

 Allenbrooke replied on April 10, 2020.          (ECF No. 29.)

      For the following reasons, the Motion to Compel is DENIED.

 I.   Background

      Charles E. Sanders (“Charles”) was a resident of Allenbrooke

 from about December 7, 2018, to January 2, 2019.              (ECF No. 1

 ¶ 2.)   When Charles was admitted, Catherine, his wife, signed an

 Appointment of Surrogate form.          (ECF No. 15-3; ECF No. 15-4.)

 On the Appointment of Surrogate form, Catherine represented that:

      I accept the appointment as surrogate for this Resident
      and understand I have the authority to make all health
      care related decisions for [Charles] including the
      signing of an arbitration agreement.1

 (ECF No. 15-3.)     Catherine signed the Appointment of Surrogate

 form on December 7, 2018.      (Id.)

      On   or   around   December   14,    2018,   Charles’s     designated

 physician, Dr. Dana Nash, completed the physician portion of the

 Appointment of Surrogate form.2         (Id.)   On the physician portion

 of the Appointment of Surrogate form, Dr. Nash represented that:

      I find that the Resident . . . lacks capacity . . . to
      understand the significant benefits, risks, and
      alternatives to proposed health care and to make and
      communicate a health care decision. I agree with the

 1
   On the page of the Appointment of Surrogate form that Catherine
 signed, the “Name of Resident” field was left blank. (ECF No. 15-
 3.) The first page of the form states that “Catherine Sanders is
 designated as surrogate for Charles Sanders.” (ECF No. 15-4.)
 2
   Dr. Nash’s handwriting on the Appointment of Surrogate form is not
 entirely legible. (See ECF No. 15-3.) She appears to have written
 “12/14/18” in the “Date” line next to her signature. (See id.)

                                     2
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 3 of 27      PageID 672



       decision to appoint this surrogate. It is my opinion
       that this is true both on the day the surrogate
       accepted the appointment and today. It is my intention
       that the designation of surrogate is effective back to
       the date of acceptance by the surrogate, so that
       healthcare decisions made by the surrogate for the
       resident back to that day are valid.

  (Id.)

       On    December   7,    2018,    Catherine   signed     a   Resident   and

 Facility Arbitration Agreement (the “Agreement”).                (ECF No. 15-

 2.)     Catherine signed the Agreement on Charles’s behalf as his

 “Family Member or other Representative.”               (Id. at 3.)    Charles

 did not sign the Agreement.           (See id.)     The Agreement provides

 that:

       Any and all disputes between the Resident and the
       Facility shall be submitted to binding arbitration
       where the amount in controversy exceeds $25,000. This
       includes any disputes arising out of or in any way
       relating to this Agreement (its enforceability), the
       Admission Agreement, or any of the Resident’s stays at
       the Facility, whether existing or arising in the
       future, whether for statutory, compensatory or
       punitive damages, and irrespective of the legal
       theories upon which the claim is asserted.

 (Id. ¶ 3.)

       The    Agreement      defines   Charles     as   the   “Resident”     and

 Allenbrooke as the “Facility.”              (Id. at 1.)      It states that

 “[t]he term ‘Resident’ shall refer collectively to those signing

 with or for the Resident.”             (Id. ¶ 2.)      It states that “[a]

 person signing who routinely makes decisions for the Resident,

 if not the Power of Attorney or Guardian/Conservator, will be



                                         3
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 4 of 27      PageID 673



 considered     a   health      care     surrogate/proxy       and/or      Legal

 Representative.”     (Id.)     It states that “[t]he Resident will be

 considered to be a third party beneficiary of this Agreement and

 is intended to benefit directly from the execution of this

 Agreement in conjunction with the corresponding admission(s) and

 receipt of services.”       (Id.)     The Agreement states that:

      It is the intention of the parties that this Agreement
      . . . shall inure to the benefit of and bind the
      Resident,   his/her   successors,   assigns,   agents,
      attorneys, third party beneficiaries, insurers, heirs,
      trustees and representatives, including the personal
      representative or executor of the estate, the spouse,
      children, granchildren, all decedents and next
      friends, and any person whose claim is derived through
      the Resident.

 (Id. ¶ 5.)

      On or around January 2, 2019, Charles was transferred from

 Allenbrooke to St. Francis Hospital.                 (ECF No. 1 ¶ 2.)        On

 January 4, 2019, Charles died at the hospital.               (Id.)

      On January 3, 2020, Sanders filed the Complaint in this

 action.    (ECF No. 1.)       As Charles’s surviving spouse, and on

 behalf    of   Charles’s     wrongful       death    beneficiaries,    Sanders

 asserts    statutory   negligence,          common    law   negligence,     and

 survival and wrongful death claims against Allenbrooke and the

 other defendants.3     (See id. ¶¶ 40-63.)


 3
   In Tennessee, a “right of action that the decedent would have had,
 but for death, is not extinguished but instead passes to the
 surviving spouse or, if there is no spouse, to the decedent’s
 children or next of kin.” Beard v. Branson, 528 S.W.3d 487, 498
 (Tenn. 2017). “[I]n a wrongful death lawsuit, the surviving spouse

                                         4
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 5 of 27         PageID 674



       On March 6, 2020, Allenbrooke filed the Motion to Compel.

 (ECF No. 15.)        Allenbrooke argues that the Agreement requires

 arbitration of Sanders’s claims.                (Id.)    Allenbrooke asks the

 Court   to     compel   arbitration       and    stay     proceedings   pending

 resolution of arbitration.         (Id.)

 II.   Jurisdiction and Choice of Law

       The Court has diversity jurisdiction.                 28 U.S.C. § 1332.

 The   amount    in   controversy    exceeds       $75,000.      Sanders    seeks

 compensatory and punitive damages for negligence and survival

 and wrongful death claims against multiple defendants.                  (ECF No.

 1 ¶¶ 46, 56, 58-66.)

       The parties are completely diverse.                 Catherine Sanders is

 a resident citizen of Tennessee.           (ECF No. 44 ¶ 2.)       None of the

 Defendants is a citizen of Tennessee. Allenbrooke is a Tennessee

 limited liability company.         (Id. ¶ 6.)           Aurora Cares, LLC is a

 New York limited liability company.              (Id. ¶ 8.)    For purposes of

 diversity jurisdiction, limited liability companies have the

 citizenship of each of their members.               Americold Realty Tr. v.

 Conagra Foods, Inc., 136 S. Ct. 1012, 1015 (2016) (citing Carden

 v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990)); accord Delay v.

 Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009).




 asserts his own right of action for his own benefit and for the
 benefit of the other statutory beneficiaries who share in any
 recovery.” Id. at 503.

                                       5
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 6 of 27               PageID 675



 The members of Allenbrooke and Aurora Cares, LLC are DTD HC, LLC

 and D&N LLC.     (ECF No. 44 ¶¶ 7, 9.)               DTD HC, LLC and D&N LLC are

 New York limited liability companies.                  (Id. ¶¶ 10, 13.)       DTD HC,

 LLC’s    members      are   Donald   T.       Denz    and    the    Donald    T.   Denz

 Irrevocable Trust.          (Id. ¶ 14.)         Donald T. Denz is a resident

 citizen    of   New    York.     (Id.     ¶ 17.)            The   citizenship      of   a

 traditional trust is that of its trustee.                    See GBForefront, L.P.

 v. Forefront Mgmt. Grp., LLC, 888 F.3d 29, 38-40 (3d Cir. 2018).

 The trustee of the Donald T. Denz Irrevocable Trust is Martin

 Clifford, who is a resident citizen of New York.                        (ECF No. 44

 ¶ 15.)     D&N, LLC’s members are Norbert A. Bennett, the Norbert

 A.   Bennett    Children’s      Trust,        and     the     Norbert    A.   Bennett

 Grandchildren’s Trust.          (Id. ¶ 11.)            Norbert A. Bennett is a

 resident citizen of New York.             (Id. ¶ 17.)             The trustee of the

 Norbert A. Bennett Children’s Trust and the Norbert A. Bennett

 Grandchildren’s Trust is Ronald Bennett, who is a resident

 citizen of New York.         (Id. ¶ 12.)

      The Court has diversity jurisdiction because the parties

 are completely diverse and the amount in controversy exceeds

 $75,000.    28 U.S.C. § 1332.

      Federal courts sitting in diversity apply state law to

 issues of substantive law and federal law to procedural issues.

 Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78-80 (1938); see also

 Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996).

                                           6
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 7 of 27        PageID 676



 Under the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1, et

 seq., courts “apply[] general state-law principles of contract

 interpretation to the interpretation of an arbitration agreement

 within the scope of the Act.”           Volt Info. Scis., Inc. v. Bd. of

 Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 475 (1989)

 (citing Perry v. Thomas, 482 U.S. 483, 493 n.9 (1987)).                      When

 there is no dispute that a certain state’s substantive law

 applies, the court need not conduct a choice-of-law analysis sua

 sponte.    See GJB Corp. v. E. Ohio Paving Co., 139 F.3d 1080,

 1085   (6th   Cir.   1998).      The    parties     assume    that    Tennessee

 substantive law governs the Agreement.                  The Court will apply

 Tennessee substantive law.

 III. Standard of Review

        When there is a written agreement to arbitrate and one party

 refuses to arbitrate, the other party may petition the district

 court to order the refusing party to comply with the terms of

 the agreement.       See 9 U.S.C. § 4.           “When asked by a party to

 compel    arbitration   under    a     contract,    a     federal    court   must

 determine whether the parties agreed to arbitrate the dispute at

 issue.”   Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000)

 (citing   Mitsubishi    Motors    Corp.     v.    Soler    Chrysler-Plymouth,

 Inc., 473 U.S. 614, 626 (1985)).

        The FAA favors arbitration.          Albert M. Higley Co. v. N/S

 Corp., 445 F.3d 861, 863 (6th Cir. 2006).                   “[C]ourts are to

                                         7
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 8 of 27             PageID 677



 examine the language of the contract in light of the strong

 federal   policy    in    favor     of       arbitration.           Likewise,    any

 ambiguities    in   the   contract       or    doubts    as    to    the   parties’

 intentions should be resolved in favor of arbitration.”                         Great

 Earth   Cos.   v.   Simons,   288    F.3d       878,    889    (6th    Cir.     2002)

 (quotation marks and citation omitted).                    Under the FAA, “a

 written agreement to arbitrate disputes arising out of a contract

 involving interstate commerce ‘shall be valid, irrevocable, and

 enforceable, save upon such grounds as exist at law or in equity

 for the revocation of any contract.’”                   Id. (quoting 9 U.S.C.

 § 2).     An arbitration agreement can be invalidated for the

 reasons for which any contract can be invalidated, such as

 “fraud, duress, or unconscionability.”                 Fazio v. Lehman Bros.,

 Inc., 340 F.3d 386, 393, 396 (6th Cir. 2003).

      The showing necessary to compel arbitration absent trial is

 the same as the showing necessary for summary judgment in a civil

 action.   See Great Earth Cos., 288 F.3d at 889 (citing Doctor’s

 Assocs., Inc. v. Distajo, 107 F.3d 126, 129-30 (2d Cir. 1997)).

 The movant bears the burden to establish the existence of “a

 binding agreement to arbitrate.” In re First Thermal Sys., Inc.,

 182 B.R. 510, 513 (Bankr. E.D. Tenn. 1995).                   If that showing is

 made, the burden shifts to the nonmovant to demonstrate that the

 validity of the agreement is “in issue.”                Great Earth Cos., 288

 F.3d at 889.        To show that the validity of an arbitration

                                          8
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 9 of 27          PageID 678



 agreement is “in issue,” “the party opposing arbitration must

 show a genuine issue of material fact as to the validity of the

 agreement to arbitrate.”        Id.

 IV.   Analysis

       The parties dispute whether there is a valid arbitration

 agreement that requires arbitration of Sanders’s claims.                     (ECF

 No. 15-1 at 4-8; ECF No. 21 at 7-16.)                  The parties dispute

 whether    that   issue   should      be   decided    by   the   Court     or   an

 arbitrator.       (ECF    No.   15-1   at   8-9;     ECF   No.   21   at    5-7.)

 Allenbrooke asks the Court to allow the parties to conduct

 limited discovery on issues relating to arbitration.                  (ECF No.

 29 at 7-8.)

       A.    Arbitrability

       The parties dispute whether the Court or an arbitrator

 should decide whether there is a valid arbitration agreement

 that requires arbitration of Sanders’s claims.                    Allenbrooke

 argues that an arbitrator must decide that issue.                (ECF No. 15-

 1 at 8-9.)    Sanders argues that it is an issue for the Court.

 (ECF No. 21 at 5-7.)

       When a party moves to compel arbitration, the court must

 resolve issues of “arbitrability,” i.e., “any issue that calls

 into question the formation or applicability of the specific

 arbitration clause that a party seeks to have the court enforce.”

 Granite Rock Co. v. Int’l Brotherhood of Teamsters, 561 U.S.

                                        9
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 10 of 27          PageID 679



 287, 297-98 (2010) (citing Rent-A-Center, West, Inc. v. Jackson,

 561 U.S. 63, 68-70 (2010)).              “[T]hese issues typically concern

 the scope of the arbitration clause and its enforceability,” as

 well as “whether the clause was agreed to” and “when that

 agreement was formed.”           Id.    “When deciding whether the parties

 agreed to arbitrate a certain matter (including arbitrability),

 courts    generally        . . .       should    apply    ordinary       state-law

 principles that govern the formation of contracts.”                         First

 Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995).

       Some arbitration agreements contain clauses in which the

 parties agree that certain “gateway” questions of arbitrability

 will be decided by an arbitrator and not by a court.                     See Rent-

 A-Center,    561    U.S.    at   68-69.         Those   clauses   are    known   as

 “delegation provision[s].”             Id. at 68.       Arbitration agreements

 often    contain    delegation     provisions       providing     that    disputes

 about the “validity” or “enforceability” of the agreement will

 be   decided   by   an     arbitrator. 4        See,    e.g.,   id.   (discussing



 4 In FAA case law, courts use the terms “valid” and “validity” in
 different ways in different contexts. Sometimes, courts use those
 terms to refer to a court’s overarching inquiry into whether there
 is a legally enforceable arbitration agreement. See, e.g., Great
 Earth Cos., 288 F.3d at 888-90. At other times, courts draw a finer
 distinction between the concepts of contract validity and contract
 formation. See Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S.
 440, 444 & n.1 (2006) (distinguishing the issue of contract
 “validity,” e.g., whether “the illegality of one of the contract’s
 provision renders the whole contract invalid,” from the issue of
 “whether any agreement between the alleged obligor and obligee was
 ever concluded”).

                                           10
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 11 of 27       PageID 680



 delegation     provision     that    assigned    disputes       about      the

 “enforceability” of an arbitration agreement to an arbitrator);

 Zawada v. Uber Techs., Inc., No. 16-cv-11334, 2016 WL 7439198,

 at *3 (E.D. Mich. Dec. 27, 2016) (discussing delegation provision

 that assigned disputes about the “enforceability, revocability,

 or validity” of an arbitration agreement to an arbitrator).

       The Agreement contains a delegation provision.                It states

 that the “Resident and the Facility” agree to arbitrate “any

 disputes arising out of or in any way relating to this Agreement

 (its enforceability) . . . .”        (ECF No. 15-2 ¶ 3.)       Allenbrooke

 argues that the Agreement’s delegation provision requires an

 arbitrator    to   determine    whether   the   Agreement      is    a   valid

 arbitration agreement.       (ECF No. 15-1 at 8-9; ECF No. 29 at 1-

 5.)

       Sanders argues that her claims do not have to be arbitrated

 because no agreement to arbitrate was formed.           (See ECF No. 21

 at 5-7.)     Notwithstanding the Agreement’s delegation provision,

 Sanders argues the issue is for the Court to decide.                (See id.)

 Sanders’s argument is well-taken.          Even where an arbitration

 agreement    contains    a   delegation   provision,     the    antecedent

 question of whether an agreement to arbitrate was formed is a

 question for the court.        See Granite Rock, 561 U.S. at 296 (“It

 is [] well settled that where the dispute at issue concerns

 contract formation, the dispute is generally for courts to

                                     11
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 12 of 27   PageID 681



 decide.”); Henry Schein, Inc. v. Archer and White Sales, Inc.,

 139 S. Ct. 524, 530 (2019) (although “parties may delegate

 threshold arbitrability questions to the arbitrator,” “before

 referring a dispute to an arbitrator, the court determines

 whether a valid arbitration agreement exists”); In re Auto. Parts

 Antitrust Litig., 951 F.3d 377, 383 (6th Cir. 2020) (“‘[N]o

 matter    how   strong   the   federal   policy    favors   arbitration,

 arbitration is a matter of contract between the parties, and one

 cannot be required to submit to arbitration a dispute which it

 has not agreed to submit to arbitration.’”) (quoting Simon v.

 Pfizer Inc., 398 F.3d 765, 775 (6th Cir. 2005)).

       Allenbrooke argues that the parties dispute whether the

 Agreement is valid or enforceable and not whether an arbitration

 agreement was formed.      (ECF No. 29 at 2-5.)      In the arbitration

 context, contract validity and contract formation are distinct

 issues.     Validity is about whether an agreement that was made

 “is legally binding.”       In re Auto. Parts Antitrust Litig., 951

 F.3d at 385 (citing Rent-A-Center, 561 U.S. at 69 n.1, 71 & n.2).

 Formation is about whether an agreement was “in fact agreed to”

 or “was ever concluded.”       Id. (citing Granite Rock, 561 U.S. at

 299-300).

       The parties dispute whether Catherine had the authority to

 sign the Agreement on Charles’s behalf.           (ECF No. 15-1 at 6-7;

 ECF No. 21 at 9-14.)        That dispute raises a formation issue.

                                     12
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 13 of 27     PageID 682



 The United States Supreme Court has characterized whether a

 signatory has the authority to bind a nonsignatory principal as

 a   formation   question.       See   Buckeye,   546    U.S.   at    444   n.1

 (characterizing “whether the signor lacked authority to commit

 the alleged principal” as an issue about “whether any agreement

 between the alleged obligor and obligee was ever concluded”);

 Granite, 561 U.S. at 303 n.9 (characterizing this issue as a

 “formation dispute[]”) (citing Buckeye, 546 U.S. at 444 n.1).

 Tennessee case law is in accord.           See Edwards v. Allenbrooke

 Nursing and Rehab. Ctr., LLC, No. W2016-02553-COA-R3-CV, 2017 WL

 4861658, at *3-4 (Tenn. Ct. App. Oct. 26, 2017) (holding that

 “issues regarding the signor’s lack of authority to bind the

 principal” in arbitration agreement between resident and nursing

 facility were formation issues for the trial court to decide).

       The parties dispute whether an agreement was formed between

 Catherine and Allenbrooke when Catherine signed the Agreement.

 (ECF No. 15-1 at 8-9; ECF No. 21 at 15-16.)            That dispute raises

 a formation question:       whether an agreement is formed between an

 agent signatory and a counterparty when the signatory purports

 to sign on a principal’s behalf but lacks the authority to do

 so. See Ricketts v. Christian Care Ctr. of Cheatham Cnty., Inc.,

 No. M2007-02036-COA-R9-CV, 2008 WL 3833660, at *4-5 (Tenn. Ct.

 App. Aug. 15, 2008) (considering whether “there was a contract

 between”    signatory     and   nursing    facility      where      signatory

                                       13
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 14 of 27     PageID 683



 purported to sign arbitration agreement on her mother’s behalf

 but lacked authority to do so); see also Jones v. Allenbrooke

 Nursing and Rehab. Ctr. LLC, No. W2019-00448-COA-R3-CV, 2019 WL

 6842372, at *6 (Tenn. Ct. App. Dec. 16, 2019) (same).

       The Court must decide whether Catherine had the authority

 to   sign   the   Agreement    on    Charles’s    behalf    and   whether   an

 arbitration       agreement    was    formed      between    Catherine      and

 Allenbrooke when Catherine signed the Agreement.                   Those are

 questions about whether an arbitration agreement was formed.

 They are questions for the Court.

       B.    Formation

       The parties dispute whether an arbitration agreement was

 formed that requires the arbitration of Sanders’s claims.                (ECF

 No. 15-1 at 4-8; ECF No. 21 at 7-16.)

       Allenbrooke argues that Catherine had the authority to enter

 into the Agreement on Charles’s behalf; that there is a valid

 arbitration agreement between Charles and Allenbrooke; and that

 Catherine’s causes of action as Charles’s surviving spouse must

 be   arbitrated.        (ECF   No.    15-1   at    6-7.)     Alternatively,

 Allenbrooke argues that there is a valid arbitration agreement

 between Catherine and Allenbrooke that requires the arbitration

 of Catherine’s causes of action.             (Id. at 8-9.)        Allenbrooke

 also argues that Catherine’s causes of action must be arbitrated




                                       14
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 15 of 27      PageID 684



 because Charles is a third-party beneficiary of the Agreement.

 (ECF No. 29 at 5-7.)

             1.     Agreement with Charles

       Allenbrooke argues that Catherine had the authority to enter

 into the Agreement on Charles’s behalf and that there is a valid

 arbitration      agreement    between     Charles   and   Allenbrooke    that

 requires arbitration of Catherine’s causes of action.              (ECF No.

 15-1 at 6-7.)

       By its terms, the Agreement is a contract between Charles,

 the “Resident,” and Allenbrooke, the “Facility.”              (ECF No. 15-

 2.)   The Agreement provides that it “shall inure to the benefit

 of and bind the Resident, his/her successors, assigns, agents,

 attorneys, third party beneficiaries, insurers, heirs, trustees

 and representatives, including . . . the [Resident’s] spouse

 . . . .”    (Id. ¶ 5.)       Charles did not sign the Agreement.         (See

 id. at 3.)       Catherine signed the Agreement on Charles’s behalf

 as a “Family Member or other Representative.”             (Id.)

       Whether Catherine had the authority to enter into the

 Agreement on Charles’s behalf is a question of statutory law.

 Allenbrooke argues that Catherine had the authority to sign the

 Agreement on Charles’s behalf as his health care surrogate under

 the Tennessee Health Care Decisions Act (“THCDA”), Tenn. Code

 Ann. §§ 68-11-1801, et seq.         (ECF No. 15-1 at 6-7.)        The THCDA

 provides for the appointment of a health care surrogate vested

                                      15
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 16 of 27          PageID 685



 with    the   authority     to    make     health    care    decisions    for    an

 incapacitated person.        See Tenn. Code Ann. § 68-11-1806(b)-(c).

 The THCDA provides that:

        A surrogate may make a health care decision for a
        patient who is an adult or emancipated minor, if, and
        only if:

               (1) The patient has been determined by                     the
               designated physician to lack capacity; and

               (2) No agent or guardian has been appointed or
               the   agent or  guardian   is  not  reasonably
               available.

 Id.    § 68-11-1806(b). 5         “[T]he      patient’s     surrogate    shall   be

 identified by the supervising health care provider and documented

 in the current clinical record of the institution or institutions

 at which the patient is then receiving health care.”                    Id. § 68-

 11-1806(c)(1).      “In the event of a challenge, there shall be a

 rebuttable presumption that the selection of the surrogate was

 valid.    Any person who challenges the selection shall have the

 burden of proving the invalidity of that selection.”                    Id. § 68-

 11-1806(c)(6).

        Allenbrooke asserts that Dr. Nash, Charles’s designated

 physician,      appointed        Catherine      as   Charles’s     health      care

 surrogate.      (ECF No. 15-1 at 6-7.)            Catherine does not dispute


 5
   A “designated physician” is “a physician designated by an
 individual or the individual’s agent, guardian, or surrogate, to
 have primary responsibility for the individual’s health care or, in
 the absence of a designation or if the designated physician is not
 reasonably available, a physician who undertakes such
 responsibility.” Tenn. Code Ann. § 68-11-1802(a)(4).

                                          16
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 17 of 27     PageID 686



 that, when she signed the Agreement, Dr. Nash was Charles’s

 designated     physician.      Catherine      argues    that   Dr.     Nash’s

 appointment of her as Charles’s health care surrogate was not

 effective until after she had signed the Agreement, and that,

 under the THCDA, she did not have the authority to enter into

 the Agreement on Charles’s behalf when she signed it.                (ECF No.

 21 at 9-14.)

       Catherine’s argument is well-taken.            The record shows that

 Catherine signed the Appointment of Surrogate form and the

 Agreement on December 7, 2018.         (ECF No. 15-2 at 3; ECF No. 15-

 3.)    On or around December 14, 2018, Dr. Nash completed the

 physician portion of the Appointment of Surrogate form, in which

 she represented that Charles “lacks capacity” and that she

 “agree[d] with the decision to appoint this surrogate.”                    (ECF

 No. 15-3.)     Catherine has submitted an affidavit, in which she

 swears that “[n]o physician was present, and no physician signed

 the   attached   ‘Appointment     of     Surrogate    Form,’   when    I   was

 presented with the stack of [Allenbrooke admission] documents to

 sign,” and that, “[t]o my knowledge, Dr. Dana Nash never examined

 my husband prior to his admission to Allenbrooke on or about

 December 7, 2018.”      (ECF No. 21-1 ¶¶ 6, 9.)          Allenbrooke does

 not dispute that Dr. Nash completed the physician portion of the

 Appointment of Surrogate form after December 7, 2018.



                                     17
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 18 of 27          PageID 687



       Allenbrooke      argues    that    the      THCDA   does   not   require    a

 patient’s    designated    physician         to   have    determined    that    the

 patient     lacked    capacity    before       the    patient’s    health      care

 surrogate may make a health care decision for the patient.                     (ECF

 No. 29 at 8.)        That argument does not comport with the statute

 or interpreting case law.               The THCDA provides an order of

 operations for the appointment of a health care surrogate.                       It

 provides that “[a] surrogate may make a health care decision for

 a patient . . . if, and only if . . . [t]he patient has been

 determined by the designated physician to lack capacity . . . .”

 Tenn. Code Ann. § 68-11-1806(b) (emphasis added).                 The Tennessee

 Court of Appeals has understood the THCDA to require that a

 patient be determined by his or her designated physician to lack

 capacity before someone else may make a decision for the patient

 as a health care surrogate.             See Barbee v. Kindred Healthcare

 Operating, Inc., No. W2007-00517-COA-R3-CV, 2008 WL 4615858, at

 *11-12 (Tenn. Ct. App. Oct. 20, 2008) (decedent’s son did not

 have authority to enter into arbitration agreement with nursing

 facility on decedent’s behalf as health care surrogate under the

 THCDA because, inter alia, “nothing in the record indicat[ed]

 that at the time of the Decedent’s admission any physician had

 made the requisite determination that the Decedent lacked []

 capacity . . .”) (emphasis omitted); McKey v. Nat’l Healthcare

 Corp., No. M2007-02341-COA-R3-CV, 2008 WL 3833714, at *3 (Tenn.

                                         18
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 19 of 27                  PageID 688



 Ct.   App.   Aug.    15,   2008)    (the       THCDA    requires        that    “certain

 conditions be met in order to authorize a surrogate to act on

 behalf of the patient,” including “a prior determination by the

 designated physician that the patient lacks capacity”).                               The

 THCDA   “affects      a    person’s       fundamental           right     to    personal

 autonomy,” and “it is essential that the requirements of the

 [THCDA] be met before a person can be deprived of the right to

 make his or her own health care decisions.”                          McKey, 2008 WL

 3833714, at *5.

       When Catherine signed the Agreement, Charles’s designated

 physician    had    not    determined      that     Charles        lacked      capacity.

 Catherine did not have the authority to enter into the Agreement

 on Charles’s behalf as his health care surrogate when she signed

 the Agreement.        No arbitration agreement was formed between

 Charles and Allenbrooke.

              2.     Agreement with Catherine

       Allenbrooke     argues       that    there       is   a     valid    arbitration

 agreement between Catherine and Allenbrooke that requires the

 arbitration of Catherine’s causes of action.                       (ECF No. 15-1 at

 8-9; ECF No. 29 at 2-5.)

       The    question      is   whether,       in   the     absence       of    a   valid

 arbitration       agreement     between        Charles      and    Allenbrooke,         an

 arbitration       agreement      was      formed       between       Catherine        and

 Allenbrooke when Catherine signed the Agreement.                        The Agreement

                                           19
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 20 of 27            PageID 689



 is between the “Resident” and the “Facility.”                      (ECF No. 15-2.)

 The Agreement defines Charles as the “Resident,” and provides

 that “‘Resident’ shall refer collectively to those signing with

 or for the Resident.”        (Id. ¶ 2.)        Allenbrooke argues that the

 Agreement binds Catherine because she signed the Agreement “with

 or for” Charles.      (ECF No. 29 at 2-5.)           Catherine did not sign

 the   Agreement    “with”    Charles.          Charles       did    not   sign    the

 Agreement.      The   question     is     whether       Catherine        signed   the

 Agreement “for” Charles.          “For,” in this context, takes the

 meaning “on behalf of” or “representing.”                    See Merriam-Webster

 Online      Dictionary,      www.merriam-webster.com/dictionary/for.

 Catherine     purported     to    sign       the   Agreement        as    Charles’s

 representative, but lacked the authority to do so.

       Tennessee case law has addressed this issue and resolved it

 in Catherine’s favor.        See In re Auto. Parts Antitrust Litig.,

 951 F.3d at 381 (when determining whether there is a valid

 arbitration     agreement,       courts       “‘apply        ordinary     state-law

 principles that govern the formation of contracts’”) (quoting

 First Options of Chi., 514 U.S. at 944).                       In Ricketts, the

 Tennessee    Court    of   Appeals   considered          a    defendant     nursing

 facility’s argument that an arbitration agreement between a

 decedent resident and the defendant that was signed by the

 decedent’s daughter on the decedent’s behalf was enforceable

 against the decedent, notwithstanding the daughter’s lack of

                                         20
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 21 of 27          PageID 690



 authority    to    enter    into     the    arbitration       agreement    on   the

 decedent’s    behalf,      because    the       arbitration    agreement    was   a

 “contract between the family member and the nursing home, with

 the resident being a third party beneficiary of the contract.”

 2008 WL 3833660, at *4.         The court rejected that argument.                 It

 held that the daughter, who “signed the admission agreement as

 [the decedent’s] ‘representative,’” was “not entering into a

 contract on her own behalf, but as her mother’s representative.”

 Id. at *4.        The court stated that the only contract formation

 issue in the case was “whether [the daughter] had authority to

 act as her mother’s agent and to enter into a contract on her

 behalf.      If she did not have authority, there is no valid

 contract.”    Id.

       In Jones, the defendant asserted a third-party beneficiary

 argument similar to that made by the defendant facility in

 Ricketts.    2019 WL 6842372, at *6.              The arbitration agreement at

 issue in Jones had been signed by the daughter of a decedent

 resident.     Id. at *1.           The daughter signed the arbitration

 agreement    as    the   decedent’s        representative,      but   lacked    the

 authority    to    enter    into     the    arbitration       agreement    on   the

 decedent’s behalf.         Id. at *1, 3-5.           After the decedent died,

 the daughter, as the decedent’s next friend, brought negligence

 claims against the facility.                    Id. at *2.      The arbitration

 agreement at issue in Jones, like the Agreement in this case,

                                            21
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 22 of 27    PageID 691



 was between the “Resident” and the “Facility,” and provided that

 “‘Resident’ shall refer collectively to those signing with or

 for the Resident.”        (See ECF No. 21-3 ¶ 2.)     The court held that,

 because the daughter lacked the authority to bind the decedent

 to the arbitration agreement, “no valid contract” was formed

 between the daughter and the facility.           2019 WL 6842372, at *6.

       Ricketts and Jones are applicable precedents here.                   They

 establish that, because no arbitration agreement was formed

 between Charles and Allenbrooke, no arbitration agreement was

 formed between Catherine and Allenbrooke, notwithstanding the

 Agreement’s language purporting to bind to arbitration the claims

 of persons signing “with or for” Charles.             Allenbrooke cites no

 applicable precedents to the contrary.           No arbitration agreement

 was formed between Catherine and Allenbrooke.

             3.     Third-Party Beneficiary

       Allenbrooke         argues   that     Charles   is    a   third-party

 beneficiary of the Agreement and therefore that Catherine’s

 causes    of     action    as   Charles’s    surviving     spouse   must    be

 arbitrated.      (ECF No. 29 at 5-7.)

       “Generally, contracts are presumed to be ‘executed for the

 benefit of the parties thereto and not third persons.’”               Owner-

 Operator Indep. Drivers Ass’n, Inc. v. Concord EFS, Inc., 59

 S.W.3d 63, 68 (Tenn. 2001) (quoting Oman Constr. Co. v. Tenn.

 Cent. Ry. Co., 370 S.W.2d 563, 572 (Tenn. 1963)).               There is an

                                       22
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 23 of 27      PageID 692



 exception to that rule when “the contracting parties express an

 intent that the benefits of the contract flow to a third party.”

 Id.    Third-party beneficiaries may “enforce a contract if they

 are intended beneficiaries of the contract.”             Id.     In Tennessee,

 “a third party is an intended third-party beneficiary of a

 contract, and thus entitled to enforce the terms of a contract,

 where (1) the parties to the contract have not otherwise agreed,

 (2) recognition of the third-party’s right to performance is

 appropriate to effectuate the parties’ intent, and (3) terms or

 circumstances      indicate   that   performance        of   the   promise   is

 intended or will satisfy an obligation owed by the promisee to

 the third party.”       Benton v. Vanderbilt Univ., 137 S.W.3d 614,

 618 (Tenn. 2004) (citing Owner-Operator Indep. Drivers Ass’n, 59

 S.W.3d at 70).

       Charles is not a third-party beneficiary of the Agreement.

 There can be no third-party beneficiary of an agreement that

 does not exist.        See Ricketts, 2008 WL 3833660, at *4 (“Third

 party beneficiary concepts should not be used to circumvent the

 threshold       requirement   that   there    be    a    valid     arbitration

 agreement.”).      As discussed above, no arbitration agreement was

 formed between Catherine and Allenbrooke.               The Tennessee Court

 of    Appeals    has   rejected   the     precise   argument       Allenbrooke




                                      23
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 24 of 27        PageID 693



 asserts. 6      See    id.   at   *4-5    (decedent    was     not   third-party

 beneficiary     of     arbitration       agreement    signed    by    decedent’s

 daughter on decedent’s behalf where daughter lacked authority to

 bind decedent to arbitration and “no valid contract” was formed

 between nursing facility and daughter); Jones, 2019 WL 6842372,

 at *6 (same).        Charles was not a third-party beneficiary of the

 Agreement.      Catherine’s causes of action are not required to be

 arbitrated under that theory.

       Because     no    arbitration       agreement    was     formed    between

 Allenbrooke and Charles or Catherine, the Agreement does not

 require arbitration of Catherine’s causes of action.

       C.     Limited Discovery

       Allenbrooke asks the Court to allow the parties to conduct

 limited discovery on issues relating to arbitration.                    (ECF No.

 29 at 7-8.)           Allenbrooke asserts that limited discovery is

 appropriate to “determine the extent of [Charles’s] capacity



 6
   Allenbrooke asserts that, in two prior orders, this Court has
 determined that an arbitration agreement signed by a representative
 of a nursing home resident on the resident’s behalf “must be
 enforced under a third-party beneficiary theory.” (See ECF No. 15-1
 at 9 n.2) (citing Foley v. Allenbrooke Nursing and Rehab. Ctr., LLC,
 2:18-cv-02741-JPM-cgc, ECF No. 52 (W.D. Tenn. May 2, 2019); Farwell
 v. Quince Nursing and Rehab. Ctr., LLC, 2:18-cv-02795-JPM-dkv, ECF
 No. 20 (W.D. Tenn. May 2, 2019)). The Foley and Farwell orders that
 Allenbrooke cites are brief orders granting motions to compel
 arbitration. The legal analysis in those orders is cursory. The
 Court found that valid arbitration agreements existed between
 nursing facilities and representatives of decedent residents. No
 valid arbitration agreement exists in this case. The Foley and
 Farwell orders are not apposite.

                                          24
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 25 of 27                  PageID 694



 prior to his admission to Allenbrooke” and to determine whether

 Charles’s designated physician determined that Charles lacked

 capacity before or after December 7, 2018, the date on which

 Catherine signed the Agreement.                (See id.)

        The    FAA    provides    that,    when     a    party       moves     to    compel

 arbitration and there are genuine disputes of material fact about

 whether a valid arbitration agreement exists, the “court must

 proceed to a trial to resolve the question.”                        Great Earth Cos.,

 288 F.3d at 889 (citing 9 U.S.C. § 4).                      When there are genuine

 disputes of material fact about whether a valid arbitration

 agreement exists, courts sometimes allow limited discovery on

 those issues.         See, e.g., Foust v. Comcast Corp., No. 3:19-cv-

 173,   2020    WL     1891755,    at   *5-6     (E.D.       Tenn.    Jan.     28,    2020)

 (allowing limited discovery on issues related to arbitration “so

 that   the     Court    [could]    promptly       rule       on     whether    a    valid

 arbitration         agreement    exists    based       on    a    complete     record”)

 (collecting cases).

        Limited discovery is not warranted on the issues Allenbrooke

 raises.      There are no genuine disputes of material fact about

 whether      there     was   a   valid     arbitration            agreement        between

 Allenbrooke and Charles or Catherine.                  Allenbrooke asserts that

 limited discovery is warranted to resolve a dispute about whether

 Charles had capacity at the time Catherine signed the Agreement.

 (ECF No. 29 at 7-8.)         Whether Charles had capacity when Catherine

                                           25
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 26 of 27     PageID 695



 signed the Agreement is not dispositive of whether Catherine had

 authority to enter into the Agreement on Charles’s behalf as his

 health care surrogate under the THCDA.               See McKey, 2008 WL

 3833714, at *3 (decedent’s daughter’s concession that decedent

 was “incompetent at the time of [decedent’s] admission” to

 nursing facility did not establish daughter’s authority to act

 as decedent’s health care surrogate under the THCDA, which

 “requires a determination by a physician that the patient lacks

 capacity”); Ricketts, 2008 WL 3833660, at *2 (“Even if we assume

 that [decedent] was not competent at the time that [decedent’s

 daughter] signed [arbitration agreement on decedent’s behalf],

 that fact does not make a difference in the result.            [Decedent’s

 daughter] must have some basis of authority.”).            There is not a

 genuine dispute of material fact about whether Catherine had

 authority to enter into the Agreement on Charles’s behalf.

       Allenbrooke asserts that limited discovery is warranted to

 resolve a dispute about when Dr. Nash, Charles’s designated

 physician, determined that Charles lacked capacity.            (ECF No. 29

 at 7-8.)     The record does not reflect a genuine dispute about

 that issue.      The record shows that Dr. Nash determined that

 Charles lacked capacity on or around December 14, 2018, when she

 represented on the physician portion of the Appointment of

 Surrogate    form   that   “I   find   that   the   Resident   . . .   lacks

 capacity.”    (ECF No. 15-3.)     Catherine’s affidavit, in which she

                                        26
Case 2:20-cv-02001-SHM-atc Document 45 Filed 09/17/20 Page 27 of 27   PageID 696



 swears that “[n]o physician was present, and no physician signed

 the   attached   ‘Appointment     of     Surrogate   Form,’   when   I   was

 presented with the stack of [Allenbrooke admission] documents to

 sign,” and that, “[t]o my knowledge, Dr. Dana Nash never examined

 my husband prior to his admission to Allenbrooke on or about

 December 7, 2018,” is in accord.              (ECF No. 21-1 ¶¶ 6, 9.)

 Allenbrooke has presented no evidence to the contrary.           There is

 not a genuine dispute of material fact about when Dr. Nash

 determined that Charles lacked capacity.             Limited discovery is

 not warranted on the issues Allenbrooke raises.

 V.    Conclusion

       For the foregoing reasons, the Motion to Compel is DENIED.



       So ordered this 17th day of September, 2020.



                                     /s/ Samuel H. Mays, Jr.
                                   SAMUEL H. MAYS, JR.
                                   UNITED STATES DISTRICT JUDGE




                                     27
